DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/03/2022 has been entered and fully considered.
Claims 1, 3-5, 7-10, 12-18, 20-23, and 25-35 are pending.  Claims 1, 28, 29, and 30 are independent and amended with all of the limitations of dependent claim 24 previously objected as allowable provided rewritten independent with all intervening claims where in now dependent 24 is cancelled.
Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-18, 20-23, and 25-35  (renumbered 1-30) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 28, 29, and 30 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…wherein the indicated mode includes at least one of:
a first mode in which each MB-QoS flow, of a first set of MB-QoS flows, is mapped to a different logical channel identifier and is mapped to a different G-RNTI,
a second mode in which each MB-QoS flow, of a second set of MB-QoS flows, is mapped to a different logical channel identifier and is mapped to a common G-RNTI used for multiple MB-QoS flows,

a third mode in which each MB-QoS flow, of a third set of MB-QoS flows, is mapped to a different G-RNTI and is mapped to a common logical channel identifier used for multiple MB-QoS flows,
a fourth mode in which each MB-QoS flow, of a fourth set of MB-QoS flows, is mapped to a fixed logical channel identifier used for all MB-QoS flows and is mapped to a G-RNTI that identifies a service type of the respective MB-QoS flow of the fourth set, or
 a fifth mode in which each MB-QoS flow, of a fifth set of MB-QoS flows, is mapped to a first logical channel identifier and a G-RNTI for multicast or broadcast transmissions and is mapped to a second logical channel identifier and a cell RNTI (C- RNTYI) associated with the UE for unicast transmissions; …identifying an MB-QoS flow from a medium access control (MAC) transport block (TB) based at least in part on the indicated mode;…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of independent claims 1, 28, 29, and 30 respectively, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for independent claims 1, 28, 29, and 30 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HABTE MERED/Primary Examiner, Art Unit 2474